Case: 3:19-cv-00192-WHR-SLO Doc #: 44 Filed: 07/13/20 Page: 1 of 1 PAGEID #: 2461




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION AT DAYTON

AT&T CORP.                                     :           CASE NO. 3:19cv192

       Plaintiff,                              :
                                                           JUDGE WALTER H. RICE
v.                                             :

J&J SCHLAEGEL, INC.                            :

       Defendant.                              :


                                 ORDER OF REFERENCE


       Pursuant to 28 U.S.C. §636(b)(1)(A), (B), and (C), and §636(b)(3), the above-captioned

action is hereby referred to United States Magistrate Judge Sharon L. Ovington, ADR Coordinator,

for purposes of conducting a mediation on or after August 15, 2020.

                                                               (tp - per Judge Rice authorization after his review)
Dated: July 10, 2020
                                           WALTER H. RICE, JUDGE
                                           UNITED STATES DISTRICT COURT
